DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings were received on February 17, 2021.  These drawings are accepted.

Claim Rejections - 35 USC § 112
Claims 4, 8-9 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 is rejected for the same reasons as claim 4 above since it recites the firs alignment member which is potentially removed by machining in claim 1 upon which claim 12 depends.  

Claim Rejections - 35 USC § 102
Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dietrich (US 20090261067).
As to claim 11, Dietrich discloses a method for making three dimensional objects (Abstract).  Dietrich discloses that the method comprises of:  obtaining at least a first and second layers; stacking and bonding the layers to one another using an adhesive; using alignment holes and pins inserted into said holes to align the layers to one another during the stacking step; allowing the adhesive to dry to form a first stack assembly; machining the first stack assembly to remove at least a portion of the first and second layers to form a first finished assembly (paragraph 17-21; Fig 5).  Thus the recited product of first and second layers bonded to one another is formed.  

Allowable Subject Matter
Claims 1, 10 and 14 are allowed.
Claims 4, 8-9, and 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a method of making an article of manufacture, the method comprising the steps of:  obtaining at least first and second layers, wherein the first layer includes a main body portion and at least first and second alignment members extending outwardly from the main body portion, wherein the first layer includes at least first and second alignment openings defined in the first and second alignment members, respectively therein, and wherein the second layer includes a main body portion and at least first and second alignment members extending outwardly from the main body portion, and wherein the second layer includes at least a first and second alignment openings defined in the first and second alignment members, respectively disposing adhesive onto at least one of an upper surface of the first layer or a bottom surface of the second layer, stacking the second layer on the first layer, aligning the first alignment opening on the first layer with the first alignment opening on the second layer and aligning the second alignment opening on the first layer and the second alignment opening on the second layer, inserting a first alignment rod through the first alignment opening in the first layer and the first alignment opening in the second layer and inserting a second alignment rod through the second alignment opening in the first layer and the second alignment opening in the second layer, allowing the adhesive to dry to form a first stack assembly, and machining the first stack assembly such that at least one of the first alignment member in the first layer, the first alignment member in the second layer, the second alignment member in the first layer or the second alignment member in the second layer is removed from the first stack assembly, and machining the first stack assembly to remove at least a portion of a surface of the first layer and at least a portion of a surface of the second layer to polish the portions of the surfaces of the first and second layers to form a first finished assembly.  The closest prior art of Dietrich (US 20090261067) discloses the use of alignment holes formed into the substrate, but not the use of specific outward projecting alignment holes which may be later removed as recited by Applicant.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicants arguments with respect to the method claims were persuasive.  However the arguments regarding the product in claim 11 were not persuasive since the recited product is disclosed by Dietrich as disclosed in the rejection above.  




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968.  The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        

/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        May 31, 2021